— Order, Supreme Court, New York County (C. Beauchamp Ciparick, J.), entered March 19, 1991, which, insofar as appealed from, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The same cause of action, being raised herein, was directly addressed in Babigian v Wachtler (69 NY2d 1012) and, thus, the action is barred by the doctrine of res judicata (Matter of Reilly v Reid, 45 NY2d 24). Although plaintiff notes that recent court rules now permit Housing Judges to impose sanctions (see, 22 NYCRR 130-1.4), such rules clearly do not affect the constitutionality of CCA 110 (e). Moreover, the power to impose sanctions is part of a Housing Judge’s dispute resolution authority. As for plaintiff’s claim that the Court of Appeals erred in Babigian (supra), this Court has no power to review any such claim. It is for the Court of Appeals to pass on the continued validity of its earlier decisions (see, Carnesi v State of New York, 140 AD2d 912, 913). Concur — Sullivan, J. P., Rosenberger, Kassal and Smith, JJ.